Exhibit 10.1


MALIBU BOATS, INC.
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and entered
into as of November 22, 2019 (the “Grant Date”), by and between Malibu Boats,
Inc., a Delaware corporation (the “Company”), and [Name] (the “Participant”), in
connection with a Restricted Stock Award (the “Award”) under the Malibu Boats,
Inc. Long-Term Incentive Plan (the “Plan”).
The Company has established the Plan by action of its Board. The Participant has
been granted a Restricted Stock Award that is described herein.
In consideration of the foregoing, the parties have entered into this Agreement
to govern the terms of this Award:
1.Award of Restricted Stock. Subject to the terms and conditions set forth in
the Plan and herein, the Company grants to the Participant an Award of a target
number of [Number] restricted shares of Common Stock of the Company (the
“Restricted Stock”), subject to adjustment as provided in Section 3.3 of the
Plan. These shares are subject to forfeiture in the event of the termination of
the Participant’s employment with the Company or a Subsidiary prior to the
vesting of such shares or if the applicable performance vesting requirements are
not achieved, as specified herein.
2.    Transfer of Award. Except for transfers pursuant to a will or the laws of
descent and distribution, this Award is not transferable and the Participant may
not make any disposition of the shares of Restricted Stock described herein, or
any interest herein, prior to the dates that such shares become vested in
accordance with Paragraph 3. As used herein, “disposition” means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant’s lifetime
or upon or after the Participant’s death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment, except a transfer by will or by the laws of
descent or distribution. Any attempted disposition in violation of this
Paragraph is void.
3.    Vesting of Award. Subject to Paragraph 4 below, the Award will vest as
follows:
(a)    Time-Based Restricted Stock. [Number] of the total number of shares of
Restricted Stock subject to the Award (the “Time-Based Shares”) (subject to
adjustment as provided in Section 3.3 of the Plan) shall vest ratably in
substantially equal annual installments on each of the first four annual
anniversaries of November 6, 2019. This means that (subject to adjustment as
provided in Section 3.3 of the Plan), [Number] shares of Restricted Stock shall
vest on November 6, 2020, [Number] shares of Restricted Stock shall vest on
November 6, 2021, [Number] shares of Restricted Stock shall vest on November 6,
2022, and [Number] shares of Restricted Stock shall vest on November 6, 2023.
(b)    EBITDA Performance-Based Restricted Stock. A target number of [Number]
shares of Restricted Stock subject to the Award (subject to adjustment as
provided in Section 3.3 of the Plan) is subject to the vesting terms described
below (the “EBITDA Performance Shares”). The Committee shall determine whether
each of the applicable performance hurdles has been achieved, and the vesting of
any portion of the EBITDA Performance Shares is subject to the Committee’s
determination.
(1)    Vesting. A certain number of EBITDA Performance Shares shall be eligible
to vest following the EBITDA Performance Period based on the achievement of
EBITDA targets at the end of the EBITDA Performance Period as set forth in the
table below.
EBITDA Target at the End of the EBITDA Performance Period
% of Target Number of EBITDA Performance Shares to Become Vested
<$[____]
0%
$[____]
100%
$[____]
110%
$[____]
120%
$[____]
130%
$[____]
140%
$[____]
150%
>$[____]
150%



Except as described below, all of the EBITDA Performance Shares will terminate
for no consideration at the end of the EBITDA Performance Period if the EBITDA
at the end of the EBITDA Performance Period is less than $[____]. If the EBITDA
at the end of the EBITDA Performance Period is between the targets listed in the
table above, the percentage of the target number of EBITDA Performance Shares
that will become vested will be interpolated on a straight-line basis between
the closest two targets listed in the table above. The maximum percentage of the
target number of EBITDA Performance Shares that may become vested is the maximum
percentage listed in the table above. The number of EBITDA Performance Shares
that are eligible to become vested in accordance with above will become vested
as of the day the Committee determines the level of EBITDA achieved at the end
of the EBITDA Performance Period.
(c)    TSR Performance-Based Restricted Stock. A target number of [Number]
shares of Restricted Stock subject to the Award (subject to adjustment as
provided in Section 3.3 of the Plan) is subject to the vesting terms described
below (the “TSR Performance Shares,” and together with the EBITDA Performance
Shares, the “Performance Shares”). The Committee shall determine whether each of
the applicable performance hurdles has been achieved, and the vesting of any
portion of the TSR Performance Shares is subject to the Committee’s
determination.
(1)    Vesting. A certain number TSR Performance Shares shall be eligible to
vest following the end of the TSR Performance Period based on the Company’s TSR
achieved relative to the TSR for the Index as set forth in the table below.
Company TSR Relative to TSR for the Index for the TSR Performance Period
% of Target Number of TSR Performance Shares to Become Vested
<80%
0%
80%
50%
100%
100%
120%
150%
140%
200%
>140%
200%



Except as described below, all of the TSR Performance Shares will automatically
terminate for no consideration at the end of the TSR Performance Period if the
Company’s TSR relative to the TSR for the Index for the TSR Performance Period
is less than eighty percent (80%). If the Company’s TSR relative to the TSR for
the Index for the TSR Performance Period is between the percentages listed in
the table above, the percentage of the target number of TSR Performance Shares
that will become vested will be interpolated on a straight-line basis between
the closest two percentages listed in the table above. The maximum percentage of
the target number of TSR Performance Shares that may become vested is the
maximum percentage listed in the table above. Any of the target number of TSR
Performance Shares that do not become eligible to become vested at the end of
the TSR Performance Period based on the Company’s TSR relative to the TSR for
the Index for the TSR Performance Period will automatically be terminated for no
consideration at the end of the TSR Performance Period. The number of TSR
Performance Shares that are eligible to become vested in accordance with above
will become vested as of the day the Committee determines the level of TSR for
both the Company and the Index.
(2)    TSR Calculation. For purposes of calculating TSR, TSR will be expressed
as a factor, which will be (i) increased by 1 if the resulting TSR is zero or a
positive number, or (ii) subtracted from 1 if the resulting TSR is a negative
number, provided that the absolute value of the resulting negative TSR number
will be subtracted from 1. See Example 1 below which illustrate the methodology
for calculating TSR.
(3)    Examples.
(1)    Example 1: This example is intended to illustrate the methodology for
calculating TSR:
For purposes of example 1, assume the following: (1) the Company’s average stock
price for the Starting Trading Period is $40/share, (2) the Company’s average
stock price for the Ending Trading Period is $50/share, (3) the Index’s average
stock price for the Starting Trading Period is $1,000, and (4) the Index’s
average stock price for the Ending Trading Period is $900.
The Company’s TSR is equal to 1.25 (which is calculated as follows: 1 +
(($50-$40)/$40))
The Index’s TSR is equal to 0.90 (which is calculated as follows: 1 -
|($900-$1,000)/$1,000)|
(2)    Example 2: This example is intended to illustrate of the number of TSR
Performance Shares eligible to vest using the table above. Assume same
assumptions as in Example 1:
The Company’s TSR relative to the Index’s TSR is approximately 1.39 (1.25/0.90)
or 139%. Therefore, using the table above and interpolating between 120% and
140%, the number of TSR Performance Shares that will become vested following the
TSR Performance Period is equal to approximately 197.5% of the target number of
TSR Performance Shares.
(d)    Change in Control. If a Change in Control occurs during the EBITDA
Performance Period or TSR Performance Period, as applicable, the following
provisions will apply. For purposes of clarity, any unvested Time-Based Shares
shall be treated in accordance with the terms of the Plan in connection with a
Change in Control.
(1)     If the Change in Control occurs during the EBITDA Performance Period or
TSR Performance Period, as applicable, such Performance Period will be deemed to
end on the third day immediately preceding the Change in Control (the “Adjusted
Performance Period”) and performance to determine the number of Performance
Shares eligible to vest will be measured based on the EBITDA or the Company’s
TSR relative to the TSR of the Index, as applicable, through the third date
immediately preceding the Change in Control. The Performance Shares that become
eligible to become vested based on performance for the Adjusted Performance
Period shall be referred to as the “Adjusted Performance Period Shares”. The
levels of performance and the number of Adjusted Performance Period Shares
eligible to become vested under this Section 3(d)(1) shall be determined by the
Committee in its sole discretion.
(2)    Any target number of Performance Shares for the Adjustment Performance
Period that do not become Adjusted Performance Period Shares shall terminate at
the end of the Adjusted Performance Period for no consideration.
(3)    If the Award is assumed or substituted in connection with the Change in
Control as set forth in Section 13 of the Plan, the Adjusted Performance Period
Shares will no longer be subject to any performance vesting and will become
vested on the last day of the original EBITDA Performance Period or TSR
Performance Period, as applicable, subject to the Participant’s continued
employment with the Company or a Subsidiary through such date (the “Time-Based
Adjusted Shares”). The Time-Based Adjusted Share shall continue to be subject to
the terms of Section 13 of the Plan following the Change in Control.
(4)    If the Award is not assumed or substituted in connection with the Change
in Control as set forth in Section 13 of the Plan, the Adjusted Performance
Period Shares shall become vested as of the last day of the Adjusted Performance
Period and shall be treated as Common Stock in connection with such Change in
Control.
(e)    Definitions. For purposes of this Agreement, the following definitions
shall apply:
“EBITDA” means the Company’s “Adjusted EBITDA” or any similar performance metric
publicly reported by the Company in its press release announcing its financial
results at the end of the Performance Period, but with such additional
appropriate adjustments as may be approved by the Committee in accordance with
the Performance Goal definition in the Plan (including, without limitation, to
take into account the impact of any corporate transactions occurring during the
EBITDA Performance Period).
“EBITDA Performance Period” means the period commencing on the first day of the
Company’s 2020 fiscal year and ending on the last day of the Company’s 2022
fiscal year.
“Ending Trading Period” means the close of regular trading on the principal
exchange on which the Common Stock is listed or traded or the Index, as
applicable, for the 20-trading-day period ending with the last trading day of
the TSR Performance Period or Adjusted Performance Period, as applicable.
“Index” means the Russell 2000 Index.
“Starting Trading Period” means the close of regular trading on the principal
exchange on which the Common Stock is listed or traded or the Index, as
applicable, for the 20-trading-day period ending with the last day on which the
applicable exchange or Index is open for trading preceding the first day of the
TSR Performance Period.
“TSR” means the total shareholder return (expressed as a factor) over the TSR
Performance Period for either the Company or the Index assuming that any
dividends are reinvested in a company’s stock on the payment date. For purposes
of this Agreement, (1) total shareholder return for the Company shall be
calculated using (i) the average Company stock price for the Starting Trading
Period, and (ii) the average Company stock price for the Ending Trading Period,
and (2) total shareholder return for the Index will be measured over the same
trading periods as for the Company.
“TSR Performance Period” means the three-year period following the Grant Date.
4.    Termination. On the date that a Participant’s provision of services to the
Company or a Subsidiary in his or her capacity as an employee, non-employee
member of the Board, consultant or independent advisor ceases for any reason,
and the Participant does not thereupon provide services to the Company or any
Subsidiary, the Participant will forfeit all shares of Restricted Stock subject
to the Award which have not yet become vested in accordance with the vesting
schedule set forth in Paragraph 3.
5.    Status of Participant. Except for the restrictions described in this
Agreement and the Plan, the Participant shall be deemed a stockholder of the
Company with respect to the Restricted Stock covered by this Agreement,
including the right to exercise voting rights with respect thereto, subject to
the restrictions in Paragraph 2 and the following restrictions: (i) the
Participant shall not be entitled to delivery of the appropriate number of
shares of stock subject to this Award until such shares become vested and
transferable, all applicable requirements of law have been complied with and
such shares shall have been duly listed on any securities exchange on which the
stock of the Company may then be listed; (ii) no dividends or other
distributions payable with respect to a share of stock subject to this Award
shall be paid until and unless such share becomes vested and transferable, with
such dividends or other distributions to be accumulated, without interest, by
the Company (the “Accumulated Dividends”); and (iii) shares of stock subject to
this Award and any Accumulated Dividends with respect to such shares shall be
forfeited and all rights of the Participant to such shares and Accumulated
Dividends shall terminate, without further obligation on the part of the
Company, unless such shares of Restricted Stock become vested pursuant to
Paragraph 3 hereof. Any certificates representing the shares of Restricted Stock
awarded pursuant to this Agreement shall be issued in the Participant’s name;
however, until vested, the certificates for such shares of Restricted Stock
shall be held by the Company and shall not be transferred except in accordance
with the provisions hereof. In the event the Company effects a recapitalization,
stock split, stock dividend or other event described in Section 3.3 of the Plan,
the shares of stock received by the Participant with respect to this Award (or
any shares of stock issued in substitution thereof) shall be subject to
identical restrictions and shall be subject to the terms of this Agreement and
the Plan.
6.    Tax Withholding. To the extent permitted by applicable law, upon any
vesting of the Restricted Stock subject to the Award, the Company shall
automatically withhold and reacquire the appropriate number of whole shares of
Restricted Stock, valued at their then Fair Market Value, to satisfy any
withholding obligations of the Company or its Subsidiaries with respect to such
vesting at any applicable withholding rates. In the event that the Company
cannot satisfy such withholding obligations by withholding and reacquiring
shares of Restricted Stock, or in the event that the Participant makes or has
made an election pursuant to Section 83(b) of the Code or the occurrence of any
other withholding event with respect to the Award, the Company (or a Subsidiary)
shall be entitled to require a cash payment by or on behalf of the Participant
and/or to deduct from other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld with respect to such
vesting of any Restricted Stock or such Section 83(b) election or other
withholding event.
7.    No Effect on Capital Structure. This Award shall not affect the right of
the Company or any affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.
8.    Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.
9.    Plan Controls. The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. For purposes of this Agreement, the defined terms in the Plan
shall have the same meaning in this Agreement, except where the context
otherwise requires. The terms “Article” or “Section” generally refer to
provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.
10.    Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail or a delivery
service that is approved by the Company. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it is
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address identified in this Paragraph. The Company or the Participant may change,
by written notice to the other, the address specified for receiving notices.
Notices delivered to the Company shall be addressed as follows:
Malibu Boats, Inc.
Attn: Chief Financial Officer
5075 Kimberly Way
Loudon, Tennessee 37774
Notices to the Participant shall be hand-delivered to the Participant on the
premises of the Company or its affiliates, or mailed to the Participant’s last
address shown on the records of the Company.
11.    Information Confidential.
(a)    As partial consideration for the grant of this Award, the Participant
agrees that he or she will keep confidential all information and knowledge that
the Participant has relating to the manner and amount of his or her
participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Participant’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.
(b)    The Company shall own all right, title, and interest to all ideas,
concepts, know-how, techniques, processes, methods, inventions, discoveries,
developments, innovations, and improvements developed or created by the
Participant, either solely or jointly with others, during the term of the
Participant’s employment that: (i) are reasonably related to the Company’s
business; (ii) involve the Company’s actual or demonstrably anticipated research
or development; (iii) result from any work performed by the Participant for the
Company; or (iv) incorporate any of the Confidential Information (as defined
below) (collectively, “Inventions”). The Participant shall immediately and
confidentially communicate a description of any Inventions to the Company and to
no other party at any time, and if the Company so desires, the Participant shall
execute all documents and instruments and do all things as may be requested by
the Company in order to forever vest all right, title and interest in such
Inventions solely in the Company and to obtain such letters of patent,
copyrights, registrations or other protections as the Company may, from time to
time, desire. In addition, the Participant hereby assigns to the Company all
right, title and interest of the Participant in and to any present Inventions
made, devised, created, invented or discovered, in whole or in part, by the
Participant.
(c)    On the Grant Date and at all times thereafter, the Participant shall hold
inviolate and keep secret all non-public documents, materials, knowledge or
other confidential business or technical information of any nature whatsoever
that the Company has maintained as confidential and that has been disclosed to
or developed by him or to which he had access as a result of his association
with the Company and its affiliates (“Confidential Information”). Such
Confidential Information shall include non-public technical and business
information, including, but not limited to, inventions, research and
development, engineering, products, designs, manufacture, methods, systems,
improvements, trade secrets, formulas, processes, marketing, merchandising,
selling, licensing, servicing, pricing, investors, personnel information
(including skills, compensation, experience and performance), customer lists and
preferences, records, financial information, manuals and/or business plans and
strategies. The Participant agrees that all Confidential Information shall
remain the sole and absolute property of the Company, unless such information is
or becomes publicly available or disclosed by lawful means. On the Grant Date
and at all times thereafter, the Participant shall not use, disclose,
disseminate, publish, reproduce or otherwise make available such Confidential
Information to any person, firm, corporation or other entity, except for the
purpose of performing services on behalf of the Company. Upon the termination of
the Participant’s employment with the Company for any reason, the Participant
shall (i) not use, disclose, disseminate, publish, reproduce or otherwise make
available such Confidential Information to any person, firm, corporation or
other entity, unless such information is or becomes publicly available or
disclosed by lawful means; (ii) return to the Company all property that belongs
to or is owned by the Company (including any computer, cell phone, personal
digital assistant, keys, security cards, etc.); and (iii) return to the Company
all documents, records, compositions, articles, devices, equipment, electronic
storage devices and other items that disclose or embody Confidential
Information, including all copies or specimens thereof (including electronic
copies), whether prepared by him or by others, unless such information is or
becomes publicly available or disclosed by lawful means. Nothing in this
Agreement prohibits the Participant from reporting possible violations of
federal law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant does not need the prior authorization to make any
such reports or disclosures and is not required to notify the Company of such
reports or disclosures. The protections provided by the foregoing two sentences
are referred to as the “Whistleblower Protections.”
12.    Noncompetition. As partial consideration for the grant of an Award, a
Participant (other than an Outside Director) shall agree that for a period of
time beginning with the date of an Award Agreement and ending on the later of
(i) one (1) year following the date of grant or (ii) one (1) year following
termination of employment with the Company or any of its affiliates for any
reason (the “Termination Date”), the Participant shall not directly or
indirectly, for himself or another person, firm, corporation, association or
other entity, as an owner, partner, participant of a joint venture, trustee,
proprietor, stockholder, member, manager, director, officer, employee,
independent contractor, capital investor, lender, consultant, advisor or
otherwise, or by lending or allowing his name or reputation to be used in
connection with, or otherwise participating in or allowing his skill, knowledge
or experience to be used in connection with, or operate, develop or own any
interest in (other than the ownership of less than five percent (5%) of the
equity securities of a publicly-traded company), or be employed by or consult
with, any business or entity that competes with the business of the Company (the
“Covered Business”), without prior approval of the Company. For purposes of this
Agreement, a Covered Business shall include, but not be limited to, any business
or entity that designs, manufactures, or markets any type of boat or watercraft,
or components thereof, regardless of physical location of such business
activity.
13.    Nonsolicitation. As partial consideration for the grant of this Award,
the Participant agrees that for a period of time beginning with the date hereof
and ending on the later of (i) three (3) years following the Grant Date or
(ii) three years following the Termination Date, the Participant shall not,
directly or indirectly:
(a)    solicit, induce or encourage any employee of the Company or any of its
affiliates or Subsidiaries to terminate their employment with the Company or any
of its affiliates or Subsidiaries;
(b)    make any defamatory public statement concerning the financial
performance, products, services, the Board or management personnel of the
Company or any of its affiliates or Subsidiaries, or the Participant’s
employment. Nothing in this Paragraph 13(b) shall limit the Whistleblower
Protections in any way or prohibit the Participant from providing truthful
testimony in any legal, administrative or regulatory proceeding and the
Participant may at all times respond truthfully to a lawfully-issued subpoena,
court order or governmental inquiry or as otherwise may be required by law,
provided, however, that upon receiving such lawfully-issued subpoena or court
order, the Participant shall promptly provide, if allowed by applicable law or
regulation, reasonable written notice to Company and cooperate with the Company
to the extent reasonably necessary to protect the confidentiality of any
proprietary or trade secret information of the Company or any of its Affiliates
or Subsidiaries, and the privacy rights of any employee or director; or
(c)    use or disclose the Company’s confidential or proprietary information to
induce, attempt to induce or knowingly encourage any Customer of the Company or
any of its affiliates or Subsidiaries to divert any business or income from the
Company or any of its affiliates or Subsidiaries, or to stop or alter the manner
in which they are then doing business with the Company or any of its affiliates
or Subsidiaries. The term “Customer” shall mean any individual or business firm
that is, or within the prior eighteen (18) months was, a customer or client of
the Company or any of its affiliates, whether or not such business was actively
solicited by the Participant on behalf of the Company or any of its affiliates
or Subsidiaries during the Participant’s employment.
14.    Amendment. The Company, acting through the Committee or through the
Board, may amend this Agreement at any time for any purpose determined by the
Company in its sole discretion that is consistent with the Plan, including but
not limited to an amendment to accelerate the vesting schedule set forth in
Paragraph 3, or to permit transfers of Restricted Stock to certain individuals
specified by the Participant. All amendments must be in writing. The Company may
not amend this Agreement, however, without the Participant’s express agreement
to any amendment that could adversely affect the material rights of the
Participant.
15.    Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.
16.    Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.
17.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Photographic or other
electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
18.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
19.    Clawback Policy. The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy, if any, as it may be in effect from time
to time, as well as any similar provisions of applicable law, any of which could
in certain circumstances require repayment or forfeiture of the Restricted Stock
or other cash or property received with respect to the Award (including any
value received from a disposition of the Restricted Stock).
20.    No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award or the
making of an election under Section 83(b) of the Code with respect to the Award.
In the event the Participant desires to make an election under Section 83(b) of
the Code with respect to the Award, it is the Participant’s sole responsibility
to do so timely. Except for the withholding rights set forth in Paragraph 6
above, the Participant is solely responsible for any and all tax liability that
may arise with respect to the Award.
[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first written above.
MALIBU BOATS, INC.


By:    


Print Name:    


Title:    




 

PARTICIPANT


    
[Name]




 